COHEH, J.
The plaintiff company asks a preliminary injunction restraining the defendant from using the words “air cell” in connection with the manufacture and sale of fireproof covering or material, etc., on the grounds: (1) That there has been a violation of the plaintiff’s trade-mark “air cell”; and (2) that the defendant’s conduct in trade has been unfair and inequitable. The term “air cell” is descriptive, and not merely arbitrary or fanciful, and, as used by the plaintiff, is not the subject of a valid trade-mark. The consequences that have arisen, and of which the plaintiff complains, seem to be the natural results of fair competition, and not due to unfair dealing. Plaintiff’s equities are, at best, doubtful. The motion must therefore be denied.